JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-11-00979-CR

                        JORGE ALBERTO ZELAYA, Appellant

                                         V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 209th District Court of Harris County. (Tr. Ct. No. 1132280).

      After inspecting the record of the court below, the Court holds that it lacks
subject-matter jurisdiction over this appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered January 10, 2013.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.